Name: Commission Regulation (EEC) No 2238/91 of 26 July 1991 amending Regulation (EEC) No 3077/78 on the equivalence with Community certificates of attestations accompanying hops imported from non-Member countries
 Type: Regulation
 Subject Matter: tariff policy;  plant product
 Date Published: nan

 27. 7. 91 Official Journal of the European Communities No L 204/13 COMMISSION REGULATION (EEC) No 2238/91 of 26 July 1991 amending Regulation (EEC) No 3077/78 on the equivalence with Community certificates of attestations accompanying hops imported from non-member countries THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1696/71 of 26 July 1971 on the common organization of the market in hops ('), as last amended by Regulation (EEC) No 3577/90 (2), and in particular Article 5 (2) thereof, Whereas Commission Regulation (EEC) No 3077/78 (3), as last amended by Regulation (EEC) No 2835/90 (4), recognizes the equivalence with Community certificates of attestations accompanying hops imported from certain non-member countries, and contains a list of the bodies in those countries authorized to issue attestations of equi ­ valence ; Whereas, since that time, Austria has undertaken to comply with the requirements laid down for the market ­ ing of hops and hop products and has authorized a body to issue attestations of equivalence ; whereas it is appro ­ priate, therefore, to recognize those attestations as being equivalence ; whereas it is appropriate, therefore, to recog ­ nize those attestations as being equivalent to Community certificates and to allow into free circulation the products which they cover ; whereas it is necessary to supplement in this respect the Annex to Regulation (EEC) No 3077/78 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Hops, HAS ADOPTED THIS REGULATION : Article 1 The Annex to Regulation (EEC) No 3077/78 is hereby supplemented by the following : Country of origin Organizations authorized to issue attestations Products CN code AUSTRIA Bundesanstalt fur Agrarbiologie Wieningerstr. 8 4025 Linz Hop cones Hop powders Saps and extracts of hops ex 1210 ex 1210 1302 13 00 Article 2 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 26 July 1991 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 175, 4. 8 . 1971 , p. 1 . (2) OJ No L 353, 17. 12. 1990, p. 23. 0 OJ No L 367, 28. 12. 1978 , p. 28 . 0 OJ No L 268 , 29. 9 . 1990, p. 88 .